DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendments and remarks received 15 June 2022, the rejections under 35 USC § 112(b) have been withdrawn.
Response to Arguments
Applicant’s arguments, filed 15 June 2022, with respect to the rejection(s) of the claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parker et al. (US 9,421,292).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 9,421,292; hereinafter “Parker”).
In regard to claims 1-3, Parker discloses a decontamination system for a device (see Figures 1-4), the decontamination system comprising: a device container comprising a terminal package (pouch 56) defining a device receiving area; a wicking pad located in the device container (absorbent pad 58) in fluid communication with the device receiving area; a sterilant fluid delivery device comprising a pump (reservoir 24 of disinfectant fluid 25 and reservoir pump 26) in fluid communication with the wicking pad, wherein the sterilant fluid delivery device is capable of wetting the wicking pad with sterilant fluid as fluid reaches the pad after flowing through the endoscope 10; and wherein the wicking pad is configured to evaporate (see col. 3, lines 10-22) sterilant fluid into the device receiving area.  See col. 4, lines 36-62; col. 5, lines 55-59; and Figures 1-4.
In regard to claim 7, it is viewed that the disinfectant fluid 25 is necessarily configured to evaporate from the absorbent pad 58 at a predetermined pressure within the pouch 56 as such is a property for the fluid.  See col. 3, lines 10-22.  
In regard to claims 9-10, Parker discloses wherein the wicking pad (absorbent pad 58) includes a first end and a second end (such as the top and the bottom of the pad relative to the endoscope 10) and the sterilant fluid delivery device is configured to introduce sterilant fluid at the first end of the wicking pad (via collection from the endoscope 10) and wherein the wicking pad is angled (i.e. oriented) to distribute sterilant fluid introduced at the first end towards the second end (the fluid will soak through the absorbent pad from the top to the bottom) via gravity effect as the wicking material can necessarily wick fluid towards the second end.  See Figure 4 and col. 6, lines 35-51.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parker.
In regard to claims 5-6, Parker is silent in regard to the material used as the absorbent pad 58.  However, the Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Therefore, it would have been within the ambit of one of ordinary skill in the art to have selected one of the claimed materials the be used as the absorbent pad in the system of Parker as the claimed materials are known to be capable of absorbing fluid and would not create any new or unexpected results.
Allowable Subject Matter
Claims 4, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 4, Parker is silent in regard to wherein a vacuum operated accumulator pump is disposed in the device receiving area.  In regard to claim 8, Parker is silent in regard to a blower which is capable of directing an air flow towards the absorbent pad.  In regard to claim 11, Parker is silent in regard to a heating element capable of applying heat to the absorbent pad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774